111 F.3d 133
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Thabit Y. SALEEM, Petitioner-Appellant,v.David W. HELMAN, Warden, FCI, Pekin, Respondent-Appellee.
No. 96-2665.
United States Court of Appeals, Seventh Circuit.
Submitted March 17, 1997.*Decided March 27, 1997.

Before BAUER, DIANE P. WOOD and EVANS, Circuit Judges.

ORDER

1
Thabit Yasir Saleem was convicted and sentenced in the District of Minnesota of various federal drug and firearms crimes.  He appealed, and the Eighth Circuit affirmed the convictions.  United States v. Doyle, 60 F.3d 396 (8th Cir.), cert. denied, 116 S.Ct. 487 (1995).  Saleem's current petition for a writ of habeas corpus, brought under 28 U.S.C. § 2241 in the Central District of Illinois, challenges those convictions.  The district court dismissed the petition for lack of subject matter jurisdiction.


2
In Thurman v. Gramley, 97 F.3d 185, 196-87 (7th Cir.1996), we summarily affirmed a district court decision dismissing a similar prisoner petition.  Saleem's collateral attack on his federal convictions must be pursued under 28 U.S.C. § 2255 in the District of Minnesota.  The judgment dismissing his petition is AFFIRMED.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary, and the appeal is submitted on the briefs and the record.  See Fed.R.App.P. 34(a);  Circuit Rule 34(f)